Citation Nr: 1142496	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-48 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder to include amputation. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1957 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's application to reopen a claim for service connection for a right leg disorder.

The Board notes that the Veteran specifically expressed in his July 2008 statement that he wished to reopen a claim for a right knee and ankle disorder.  He reported that since the original denial of service connection, that his right leg was amputated due to infection.  The RO phrased the issue on appeal as an application to reopen a claim for an amputated right leg.  The Board has recategorized the current issue on appeal as an application to reopen a claim for service connection for a right leg disorder to include amputation. 

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2007 decision, the RO denied the Veteran's application to reopen a claim for service connection for a right leg disorder.

2.  None of the new evidence associated with the claims file since the October 2007 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right leg disorder, or raises a reasonable possibility of substantiating the claim for service connection for a right leg disorder.


CONCLUSIONS OF LAW

1.  The RO's October 2007 decision, which denied the Veteran's application to reopen a claim for entitlement to service connection for a right leg disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2011).

2.  As evidence received since the RO's October 2007 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for a right leg disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for a right leg disorder was received in August 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008, April 2010, and May and August 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in September 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in August 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the May and August 2011 VCAA notice letters show that the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Board notes that service treatment records and post-service private and VA treatment records have been obtained and associated with his claims file. 

The Board notes that there are limited private treatment records within the file and no medical records from the time of the right leg amputation.  In March 2011, the Board remanded the claim in part to request that the Veteran either obtain or give the RO permission to obtain relevant private treatment records including the operation reports and any treatment regarding the amputation of the Veteran's right leg.  The letters dated in May and August 2011 requested the Veteran submit a release form so that the private treatment records could be obtained by the RO.  The Veteran did not submit the form, and no additional private treatment records were received.  The Court has held that VA's 'duty to assist is not always a one-way street.' Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

In a July 2001 decision, the RO denied the Veteran's claim for service connection of mild degenerative joint disease of the right knee.  It was noted that there was a single in-service complaint of his right knee giving way since training, but no other right knee complaints or diagnosis throughout service.  The claim was denied as there was no nexus between his right leg disorder and his active service.  In May 2007, the Veteran submitted a statement indicating that he was seen at the Philadelphia VA for his injury to his right knee and ankle.  It was also noted that the injured leg was amputated due to an infection.  In the October 2007 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for amputation of the right leg.  

Evidence of record considered with the October 2007 rating decision included service treatment records, statements from the Veteran, and private treatment records from Clinical Health System dated in May 1998 and September 2003, from A. G. P., M.D., dated from May 1998 to November 2000, from E. G., M.D., dated from October 2002 to March 2005, from N. R., M.D., dated from March to May 2006, and an April 2001 VA examination report.

In August 2008, the Veteran filed an application to reopen the previously denied claim of service connection for a right leg disorder.  This appeal arises from the RO's October 2007 denial to reopen the Veteran's claim for entitlement to service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the October 2007 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence added to the claims file since the October 2007 denial includes statements from the Veteran and his representative, a February 2011 Travel Board hearing transcript, and private treatment records from C. W., M.D., dated from March to August 1994, from G. K., M.D., dated in January and March 1997, from J. P., M.D., dated in February 1994, from Deborah Heart and Lung Center dated in June 1994, from M. G., M.D., dated in December 1995, and from A. P., M.D., dated from April 1991 to May 1998. 

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for a right leg disorder to include an amputated right leg.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the October 2007 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  

In July 2001, the claim for service connection for degenerative joint arthritis of the right leg was denied as there was no evidence to indicate that the disability incurred in or was aggravated in service.  Additionally, there was no evidence to suggest that arthritis manifested to a compensable degree within one year following service.  In an October 2007 unappealed rating decision, the RO denied the Veteran's claim to reopen and concluded that the evidence added to the record since October 2007 does not include competent evidence that the Veteran has a right leg disorder, to include an amputated right leg, due to service, which was the basis for the prior determinations.  As the evidence added to the claims folder since the unappealed October 2007 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, the claim to reopen must be denied.  

Thus, the Board concludes that new and material evidence to reopen the claim for service connection of a right leg disorder has not been received.  As such, the requirements for reopening the claim are not met, and the October 2007 denial of the claim for service connection for a right leg disorder remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a right leg disorder; the appeal is denied. 




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


